     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.999 Page 1 of 26




1 Anna Y. Park, SBN 164242
2
  Sue J. Noh, SBN 192134
  Natalie Nardecchia, SBN 246486
                                                                    FILED
3 U.S. EQUAL EMPLOYMENT                                              DEC O2 2019
  OPPORTUNITY COMMISSION
4
  255 East Temple Street, Fourth Floor
5 Los Angeles, CA 90012
  Telephone: (213) 894-1032
6
  Facsimile: (213) 894-1301
7 E-Mail: lado.legal@eeoc.gov
 8
      Lauren Crosby, SBN 313649
9     Connie K. Liem, TX SBN 791113
      U.S. EQUAL EMPLOYMENT
lO    OPPORTUNITY COMMISSION
11    555 West Beech Street, Suite 504
      Telephone: (619) 230-8103
12
      Facsimile: (619) 557-7274
13    E-Mail: lauren.crosby@eeoc.gov
14
      Attorneys for Plaintiff
15    U.S. EQUAL EMPLOYMENT
      OPPORTUNITY COMMISSION
16
17
                           UNITED STATES DISTRICT COURT
18
                          SOUTHERN DISTRICT OF CALIFORNIA
19
20
       U.S. EQUAL EMPLOYMENT                          Case No.: 18cv1853-W-AGS
21     OPPORTUNITY COMMISSION,
22                                       Plaintiff,   CONSENT DECREE WITH
                                                      FAIRBANKS RANCH COUNTRY
23     v.                                             CLUB, INC. ONLY
24     Bay Club Fairbanks Ranch, LLC d/b/a
                                                      Hon. Thomas J. Whelan
       Fairbanks Ranch Country Club, Fairbanks
25                                                    U.S. District Judge
       Ranch Country Club, Inc. and DOES 1-
26     10, inclusive,
27                                 Defendants.
28
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1000 Page 2 of 26




1     I.     INTRODUCTION
2            Plaintiff United States Equal Employment Opportunity Commission ("EEOC" or
3     "Plaintiff') and Defendant Fairbanks Ranch Country Club, Inc. ("FRCCI") hereby
4     stipulate and agree to the entry of this Consent Decree ("Decree") to resolve Plaintiffs
5     complaint against Defendant FRCCI only. The remaining defendant, Bay Club Fairbanks
6     Ranch, LLC ("Bay Club"), is not a party to this Consent Decree.
7            On August 8, 2018, EEOC filed this action in the United States District Court for
 8 the Southern District of California in US. Equal Employment Opportunity Commission v.
9     Bay Club Fairbanks Ranch, LLC d/bla Fairbanks Ranch Country Club, Fairbanks Ranch
10     Country Club, Inc., and Does 1-10, inclusive, Case No. 18cvl853-W-AGS for violations
11     of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title
12     VII"). The action alleges that Defendants violated Title VII by unlawfully subjecting
13     Charging Party Sidney Scott and a class of similarly aggrieved individuals ("Claimants")
14     to sexual harassment, including a hostile work environment and quid pro quo harassment,
15     because of their sex (female). The action further alleges that Defendants violated Title VII
16     by unlawfully subjecting some Claimants to constructive discharge and retaliation. FRCCI
17     denies liability and contends that it did not violate the law because, at the time of all events
18     alleged in the Complaint, it did not exercise control as an employer; both contractually and
19     in fact, FRCCI was precluded by Defendant Bay Club from exercising any control over the
20     workplace at Fairbanks Ranch Country Club after April 30, 2015.
21     II.   PURPOSE AND SCOPE OF THE DECREE
22     A.    The Parties to the Decree are the EEOC and Defendant FRCCI (collectively, the
23     "Parties"). The Parties agree that the action against Defendant FRCCI should be fully and
24     completely resolved by entry of the Consent Decree. This Decree shall be binding and
25     enforceable against Defendant and its parents, subsidiaries, affiliates, officers, directors,
26     agents, successors, and assigns, with the exception of the remaining defendant in this
27     Action (Bay Club). The scope of this decree is company-wide.
28

                                                       2
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1001 Page 3 of 26




 1            Pursuant to the Answer filed by Defendant Fairbanks Ranch Country Club, Inc.
2     ("FRCCI") (ECF 25 at paragraphs 5-9), Defendant FRCCI dissolved on July 19, 2016, filed
3     a certificate of dissolution on January 6, 2017, and Defendant Bay Club currently operates
4     the Fairbanks Ranch Country Club as the employer. During the term of this Decree if
5     FRCCI or any it its shareholders, officers, and/or directors plan to resume FRCCI
6     operations, FRCCI shall notify the EEOC within 10 calendar days of forming such plans.
7     Within 30 days of the EEOC's receipt of the notice, FRCCI and the EEOC shall submit
 8    proposed modifications to the Decree for the Court's approval.
 9    B.      The Parties have entered into this Decree for the following purposes:
10            1.    To provide appropriate monetary and injunctive relief, in reasonable relation
11                   to the potential exposure of FRCCI as an employer and/or joint employer of
12                   the employees of Fairbanks Ranch Country Club;
13            2.     To ensure that Defendant's employment practices comply with federal law;
14            3.     To ensure a work environment free from discrimination, harassment, and
15                   retaliation;
16            4.     To ensure that Defendant establishes and maintains policies, procedures, and
17                   practices to prevent and correct discrimination, harassment, and retaliation;
18            5.     To ensure that Defendant provides an appropriate and effective mechanism
19                   for handling complaints of harassment, discrimination, and retaliation;
20            6.     To ensure training for Defendant's employees, managers, supervisors, human
21                   resources personnel as well as its officers and owners with respect to the
22                   pertinent laws regarding sexual harassment, discrimination, and retaliation;
23                   and,
24            7.     To ensure effective record-keeping, reporting, and monitoring procedures.
25     III.   RELEASE OF CLAIMS
26     A.     This Decree fully and completely resolves all issues, claims, and allegations raised
27             by the EEOC against the Defendant that is party to this Decree.
28

                                                     3
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1002 Page 4 of 26




 1 B.        Nothing in this Decree shall be construed to preclude the EEOC from bringing suit
2            to enforce this Decree.
3     C.     Nothing in this Decree shall be construed to limit or reduce Defendant's obligation
4            to comply fully with Title VII or any other federal employment statute.
 5    D.     This Decree in no way affects the EEOC's right to bring, process, investigate, or
6     litigate other charges that may be in existence or may later arise against Defendant in
7     accordance with standard EEOC procedures. This Decree shall in no way hinder or affect
 8    an individual's right to file a charge with the EEOC or applicable state agency, participate
 9     in a federal or state investigation, or the EEOC's investigation and determinations into such
10     charges.
11     IV.   JURISDICTION
12     A.    This Court has jurisdiction over the Parties and the subject matter of this action. The
13     action asserts claims that, if proven, would authorize the Court to grant the relief set forth
14     in this Decree.
15     B.    The terms and provisions of this Decree are fair, reasonable, and just.
16     C.    This Decree conforms with the Federal Rules of Civil Procedure and Title VII and
17     is not in derogation of the rights or privileges of any person.
18     D.    The Court shall retain jurisdiction of this action for the duration of the Decree for
19     the purposes of entering any order, judgment, or decree that may be necessary to implement
20     the relief provided herein.
21           EFFECTIVE DATE AND DURATION OF DECREE
22     A.    The provisions and agreements contained herein are effective immediately upon the
23     date this Decree is entered by the Court ("the Effective Date").
24     B.    Except as otherwise provided herein, this Decree shall remain in effect for three (3)
25     years from the Effective Date.
26     VI.   MODIFICATION AND SEVERABILITY
27     A.    This Decree constitutes the complete understanding of the Parties with respect to the
28     matters contained herein. No waiver, modification, or amendment of any provision of this

                                                      4
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1003 Page 5 of 26




 1 Decree will be effective unless made in writing and signed by an authorized representative
2     of each of the Parties.
3     B.     If one or more of the provisions of the Decree are rendered unlawful or
4      unenforceable, the Parties shall make good faith efforts to agree upon appropriate
5      amendments to this Decree in order to effectuate the purposes of the Decree. In any event,
6      the remaining provisions will remain in full force and effect unless the purposes of the
7      Decree cannot, despite the Parties' best efforts, be achieved.
 8     VII. COMPLIANCE AND RESOLUTION
 9     A.    The Parties agree that if the EEOC has reason to believe that Defendant has failed
10     to comply with any provision of this Decree, the EEOC may bring an action before this
11     Court to enforce the Decree. Prior to initiating such action, the EEOC will notify Defendant
12     and its legal counsel of record, in writing, of the nature of the dispute. This notice shall
13     specify the provisions that the EEOC believes the Defendant has breached. The Defendant
14     shall have ten (10) days to attempt to resolve or cure the breach. However, the Parties may
15     agree to extend this period upon mutual consent.
16     B.    After thirty (30) days, inclusive of the ten (10) days to resolve or cure the breach
17     referenced in Section VII.A, have passed with no resolution or agreement to extend time
18     further, the EEOC may petition this Court for resolution of the dispute. The EEOC may
19     seek all available relief, including an extension of the term of the Decree, an award of costs
20     and any attorneys' fees incurred by the EEOC in securing compliance with the Decree,
21     and/or any other relief that the Court may deem appropriate.
22     C.    In the event of exigent circumstances or Defendant's failure to pay, the EEOC may
23     petition the Court for resolution of the dispute without adhering to provisions described in
24     Section VII.B.
25     VIII. MONETARY RELIEF
26     A.    In settlement of this lawsuit, Defendant agrees to pay a total gross sum of $125,000.
27     Designation and allocation of the monetary relief to the Claimants shall be at the sole
28     discretion of the EEOC.

                                                     5
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1004 Page 6 of 26




 1 B.        The amount of the settlement payment is reasonable for the allegedly unlawful
2     employment practices described in the Complaint. Defendant alleges that it surrendered
3     substantially all control of the operations of Fairbanks Ranch Country Club to Defendant
4     Bay Club Fairbanks Ranch, LLC on or about April 30, 2015, prior to the unlawful acts
5     alleged in the Complaint and Paragraph IV(A) above. Defendant further alleges that any
6     remaining employer obligations that may have existed after April 30, 2015, were fully and
7      finally asummed by Defendant Bay Club Fairbanks Ranch, LLC effective July 1, 2016.
 8     C.    The EEOC shall provide Defendant a list of the Claimants, which includes each
 9     Claimant's name, current address, amount to be paid to each, the characterization of such
10     amounts to be paid ("Distribution List"). Within ten (10) days of the EEOC providing the
11     Distribution List to Defendant, Defendant shall send via mail a check or otherwise for the
12     full amount in the amounts specified to each Claimant.
13     D.    Defendant (or its insurer) shall prepare and distribute an IRS form 1099 or equivalent
14     tax reporting forms to the Claimants identified by the EEOC for all monies, if any, paid to
15     them as compensatory damages. All compensation paid by this Defendant shall be
16     designated as non-wage compensation, and no tax withholdings shall be made. Defendant
17     (or its insurer) shall make all appropriate reports to the Internal Revenue Service and other
18     tax authorities.
19     E.     Within ten (10) business days of the issuance of each settlement check, Defendant
20     shall submit a copy of the check and related correspondence to Anna Y. Park, Regional
21     Attorney, U.S. Equal Employment Opportunity Commission, 255 East Temple Street, 4th
22     Floor, Los Angeles, California, 90012.
23     F.     Within thirty (30) days after issuance of each check, Defendant shall provide the
24     EEOC with written confirmation as to whether or not the check has been negotiated. The
25     EEOC may instruct Defendant to cancel payment of any checks uncashed after 45 days
26     and remit the remaining balance according to a revised distribution list by the EEOC.
27
28

                                                     6
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1005 Page 7 of 26




1     IX.    GENERAL INJUNCTIVE RELIEF
2     A.     Anti-Discrimina tion

3            Defendant's agents, successors and assigns , and all those in active concert or
4     participation with them, or any of them, are hereby enjoined from: (a) engaging in
5     harassment of any person( s) on the basis of his/her sex; (b) engaging or being party to any
6      action, policy, or practice that discriminates and/or creates a hostile work environment on
7     the basis of any employee's sex; and/or ( c) creating, facilitating, or permitting the existence
 8     of a work environment that is hostile to employees on the basis of sex.
9     B.     Anti-Retaliation
10           Defendant's agents, successors and assigns and all those in active concert or
11     participation with them, or any of them, are hereby enjoined from engaging in,
12     implementing, or permitting any action, policy, or practice that retaliates against any
13     current or former employee or applicant of Defendant or their successors because he/she
14     has in the past, or during the term of this Decree:
15           1.     opposed any practice made unlawful under Title VII;
16           2.     filed a charge of discrimination alleging such practice;
17           3.     testified or participated in any manner in any internal or external investigation
18                  or proceeding in connection with this action or relating to any claim of a Title
19                  VII violation;
20           4.     was or is identified as a possible witness or claimant in this action;
21           5.     asserted any rights under this Decree;
22           6.     sought and/or received any relief in accordance with this Decree; or,
23           7.     is or was associated with an employee who has engaged in activities set forth
24                  in Section IX.B.
25     X.     SPECIFIC INJUNCTIVE RELIEF
26     A.    Defendant shall: (1) refrain from providing negative references about Claimants, and
27     only provide a neutral employment reference, which is limited to verifying whether the
28     identified Claimant was employed by Defendant, the last position in which the Claimant

                                                      7
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1006 Page 8 of 26




 1    was employed, and the duration of the employment with Defendant; and (2) ensure that the
2      Claimants are not prohibited from re-employment with Defendant because they filed a
3      Charge of Discrimination or participated in this action and the underlying investigation
4      should Defendant resume operations.
 5     B.    Equal Employment Opportunity Monitor
6            Should Defendant resume operations during the term of the Decree, within thirty
7      (30) days thereafter Defendant shall retain an external Equal Employment Opportunity
 8     Monitor ("Monitor") with demonstrated experience in equal employment opportunity law,
 9     including sexual harassment, discrimination, and retaliation, to monitor Defendant's
10     compliance with Title VII and the provisions of this Decree. The Monitor shall be subject
11     to the Commission's approval, which shall not be unreasonably withheld. If the Monitor
12     initially appointed by Defendant thereafter declines or is unable to serve or to carry out
13     assigned duties under the Decree, Defendant shall have ten ( 10) business days to notify the
14     EEOC in writing of the need for a replacement Monitor and provide the EEOC with the
15     name of the replacement. Any replacement Monitor shall be subject to the Commission's
16     approval, which shall not be unreasonably withheld. Defendant shall bear all costs
17     associated with the selection and retention of the Monitor and the performance of the
18     Monitor's duties. The Monitor's responsibilities shall include:
19           1.     Reviewing and/or revising Defendant's policies, procedures, and practices
20                  relating to harassment, discrimination, and retaliation to ensure that they fully
21                  comply with Title VII and the requirements set forth in this Decree;
22           2.     Ensuring Defendant's compliance with the terms of the Decree;
23           3.     Ensuring that all employees are trained on their rights and responsibilities
24                  under Title VII and this Decree, including but not limited to Defendant's
25                  responsibility to provide a workplace free of unlawful sexual harassment,
26                  discrimination, and retaliation;
27           4.     Ensuring that all employees are trained on Defendant's revised policies and
28                  procedures related to unlawful harassment, discrimination, and retaliation;

                                                       8
     Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1007 Page 9 of 26




1           5.    Ensuring that Defendant creates and maintains, throughout the duration of this
2                 Decree a centralized reporting procedure to allow all employees to report
3                 unlawful harassment, discrimination, and retaliation;
4           6.    Ensuring that all employees are trained on how to report or complain about
5                 unlawful harassment, discrimination, and retaliation;
6           7.    Ensuring that Defendant has procedures in place to promptly and effectively
7                 handle complaints of unlawful harassment, discrimination, and retaliation;
 8          8.    Monitoring and reviewing Defendant's investigation of all complaints of
 9                alleged harassment, discrimination, and retaliation to:
10                a.    Ensure compliance with Title VII and the Decree;
11                b.    Ensure that investigations are conducted in an effective manner;
12                c.    Ensure that Defendant properly communicates with any complainants
13                      regarding the complaint procedure, status of the investigations, results
14                      of the investigations, and any remedial action taken;
15                d.    Ensure that Defendant adequately monitors the workplace after
16                      complaints to ensure no retaliatory actions are taken against the
17                      complainant; and,
18                e.    Identify areas for improvement in Defendant's response to complaints,
19                      prevention and correction of unlawful harassment, discrimination, and
20                       retaliation;
21          9.    Ensuring that Defendant creates a procedure for tracking harassment,
22                discrimination, and retaliation complaints, as required by this Decree;
23          10.   Ensuring that Defendant establishes a toll-free complaint hotline or web-based
24                system to receive Defendant's employees' complaints of sexual harassment,
25                discrimination, and retaliation;
26          11.   Reviewing complaints of sexual harassment, discrimination, and retaliation
27                made to Defendant's toll-free complaint hotline to ensure that Defendant will
28                prevent and correct sexual harassment, discrimination, and retaliation;

                                                     9
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1008 Page 10 of 26




 1        12.   Conducting a review of prior complaints of sexual harassment and/or
2               retaliation made in the previous 300 days to provide guidance to Defendant
3               on the handling of these prior complaints and determine whether there are any
4               potential improvements in Defendant's response to these complaints;
 5        13.   Preparing an initial and semi-annual reports to the EEOC on Defendant's
6               progress and their compliance under this Decree;
7         14.   Ensuring the posting and/or distribution of the revised Policy as required by
 8              this Decree;
 9        15.   Monitoring and ensuring the retention and maintenance of any documents or
10              records required by this Decree;
11        16.   Ensuring that Defendant's performance and discipline policies hold
12              employees, managers, supervisors, Human Resources personnel, and
13              owners/officers accountable for failing to take appropriate action regarding
14              complaints of alleged harassment, discrimination, or retaliation, or for
15              engaging in conduct prohibited under Title VII of this Decree; and,
16        17.   Conducting audits as described below.
17   C.   EEO Compliance Audits
18        1.    Within one hundred twenty days (120) of the Effective Date or the date when
19              Defendant resumes operations (whichever is later) during the term of the
20              Decree, the Monitor shall conduct an initial compliance audit of Defendant's
21              operations. The initial compliance audit shall occur after the final policies and
22              complaint procedures are distributed to all employees and after the initial
23              training to ensure that the policies and procedures have been received by the
24              employees and to ensure compliance with the anti-harassment and anti-
25              retaliation policies and procedures. The initial compliance audit will consist
26              of a written questionnaire provided to every employee of Defendant. The
27              initial compliance audit shall instruct the employees to return their responses
28              directly to the Monitor in a pre-addressed, stamped envelope to be provided

                                                 10
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1009 Page 11 of 26




 1            with the audit. At minimum, the initial compliance audit shall seek the
2             following information to ensure compliance with Title VII and this Decree:
3                   a.    Name;
4                   b.    Mailing address;
 5                  C.    Telephone number;
6                   d.    Email address;
7                   e.    Identification of the location at which the employee works;
 8                  f.     Gender;
9                   g.    Whether the employee was provided a copy of Defendant's
10                        revised policies;
11                  h.    Whether, while they have worked for Defendant, the employee
12                        has complained, expressed concern, or provided feedback about
13                        discrimination, sexual harassment, or retaliation, and if so, the
14                        date(s), location(s), content of their complaint, and name(s) of
15                        the managerial employee, non-managerial employee, or human
16                        resources professional with whom they communicated;
17                  1.    Whether the employee has experienced, witnessed, and/or
18                        become aware of sexual harassment, discrimination, and/or
19                        retaliation during their employment with Defendant.
20                  J.     Whether the employee reported the alleged sexual harassment,
21                         discrimination, and/or retaliation, and if so, the person(s) to
22                         whom they made the report and the date(s) of the report(s).
23                  k.     If they did not complaint about suspected discrimination, sexual
24                         harassment or retaliation, an explanation why they did not do so;
25                  1.     A description of any action(s) taken by Defendant in response to
26                         their report(s), including any action(s) to correct the suspected
27                         inappropriate conduct and/or any retaliatory actions taken
28                         against them; and,

                                                11
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1010 Page 12 of 26




1                   m.      Whether they have received any training on sexual harassment,
2                           discrimination, and retaliation under Title VII and if so, a
3                           description and dates of the training.
4       2.    Beginning within one year after the initial compliance audit, the Monitor shall
5             conduct annual unannounced visits at Defendant's locations to evaluate
6             whether Defendant, its managerial employees, and its human resources
7             personnel have fulfilled their responsibilities under Title VII, this Decree, and
 8            Defendant's policies and have encouraged employees to report problems of
9             harassment, discrimination or related retaliation.
10      3.    Defendant shall grant the Monitor access to all information needed to perform
11            the audits, including documentation of complaints and access to employees to
12            conduct interviews as set forth in Section X.C.4( c) below. The Monitor shall
13            report to the EEOC on the progress of the audits and the Monitor's
14            conclusions about the extent of Defendant's compliance with revised policies,
15            Title VII, and the terms of this decree as set forth below in Section [Reporting
16            Section].
17       4.    Scope of Compliance Audits
18            a.     In the initial compliance audit, the Monitor shall review documentation
19                   of all complaints of sexual harassment, discrimination, and retaliation
20                   for the period beginning three hundred (300) days prior to the Effective
21                   Date. The Monitor shall also review responses to the written
22                   questionnaire distributed in connection with the initial compliance audit
23                   and prepare a report that includes the following information:
24                   1.     The name(s) and job title(s) of any complainant(s);
25                   11.    The name(s) and job title(s) of any person(s) alleged to have
26                          engaged in unlawful discrimination, harassment, or retaliation;
27                   iii.   A summary of the allegations;
28

                                               12
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1011 Page 13 of 26




 1                 1v.    The    date(s)   and       location(s)   of the   alleged   unlawful
2                         discrimination, harassment, or retaliation;
3                  v.     The contact information for each witness to the allegations;
4                  v1.    A summary of any investigation of the allegations, including the
 5                        name, job title, and location of any person(s) conducting the
6                         investigation; and,
7                  v11.   A summary of how the complaint was resolved;
 8            b.   In the annual unannounced compliance audits, the Monitor shall review
 9                 Defendant's documentation of all complaints of discrimination,
10                 harassment, and retaliation over the period since the preceding
11                  compliance audit and document all of the information included in
12                  Section X.C.4(a) above;
13            C.    In the annual unannounced compliance audits, the Monitor shall also
14                  speak with employees and evaluate compliance with anti-harassment
15                  and retaliation policies and procedures - these conversations will be
16                  conducted in private, outside the presence of managerial employees,
17                  human resources professionals, and non-managerial employees.
18            d.    The Monitor shall document the locations visited, the dates of those
19                  visits, what the Monitor observed, which employees the Monitor
20                  interviewed, a summary of the interview( s ), and what action( s) were
21                  taken because of the visits;
22            e.    To the extent any EEO audit identifies discrimination, harassment, or
23                  retaliation which occurred since three hundred (300) days prior to the
24                  Effective Date, the Monitor shall investigate the allegations, prepare
25                  written findings detailing the investigation, and recommend an
26                  appropriate response to Defendant;
27            f.    To the extent any EEO audit identifies any particular area or location
28                  where there are multiple allegations of sexual harassment and/or

                                                13
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1012 Page 14 of 26




1                       retaliation, the Monitor shall recommend appropriate remedial
2                       measures to Defendant.
3          4.     The results of the audits shall be evaluated by the Monitor and a summary of
4                 the results shall be submitted to the EEOC as part of the report as set forth
5                 below.
6 D.       Policies and Procedures
7          Within sixty (60) days of Resuming Operations, Defendant shall review, revise, and
 8   implement their company-wide policies             and procedures regarding employment
9    discrimination prohibited by Title VII (the "Policy"). Within ninety (90) days of the
10   Resuming Operations, Defendant shall distribute their Policy to all employees. The revised
11   Policy shall include:

12         1.     A clear explanation of prohibited conduct in violation of Title VII, including
13                examples of prohibited conduct, unlawful discrimination, harassment, and/or
14                a hostile work environment on the basis of sex and examples of prohibited
15                retaliation;
16         2.     A complete copy of the internal complaint procedures described below in
17                Section X.E;
18         3.     A statement of Defendant's commitment to compliance with all equal
19                employment opportunity laws;
20         4.     Assurance that Defendant shall hold all employees, including managerial
21                employees, accountable for engaging in conduct prohibited under Title VII of
22                this Decree;
23         5.     Reinforcement of the responsibility of managerial employees to take prompt
24                corrective action against discrimination, harassment, and retaliation;
25         6.     Identification of the extent to which Defendant will hold managerial
26                employees accountable for failing to take appropriate action to address
27                unlawful discrimination, harassment, or retaliation; and,
28

                                                  14
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1013 Page 15 of 26




 1      7.    A statement that Defendant has a zero-tolerance policy with respect to
2             discrimination, harassment, and retaliation.
3 E.    Complaint Procedure
4        1.   The internal complaint procedure included in the Policy shall clearly state
 5            that:
6             a.      an employee who believes that he or she has been subjected to
 7                    discrimination, harassment, or retaliation may file an internal complaint
 8                    using Defendant's internal complaint procedure, including but not
 9                    limited to the hotline or web-based complaint system, and/or may file
10                    an external complaint to any appropriate person or agency, or both;
11            b.      an employee may initiate an internal complaint verbally or in writing to
12                    any appropriate person, and no special form is required;
13            c.      Defendant shall not tolerate retaliation against any employee for any
14                    use of any internal or external complaint procedures or for any
15                    participation in an investigation into any complaint;
16            d.      the internal complaint procedure does not replace the right of any
17                    employee to file a charge or complaint of discrimination, harassment or
18                    retaliation under any available municipal, state, or federal law; and,
19            e.      if an allegation of discrimination or retaliation against any employee is
20                    substantiated, then such conduct will result in appropriate discipline, up
21                    to and including discharge.
22       2.   The internal complaint procedure shall lay out Defendant's responsibilities,
23            including that Defendant will:
24            a.      maintain the confidentiality of the complaint, complainant, and
25                    investigation to the fullest extent possible;
26            b.      take every reasonable step to promptly resolve complaints;
27            c.      promptly commence a thorough investigation that shall be conducted
28                    by a person trained to conduct such investigations;

                                                15
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1014 Page 16 of 26




 1            d.    interview all witnesses identified by the complainant and other
2                   witnesses identified though the investigation and review all relevant
3                   documents;
4             e.     provide an opportunity for the complainant to comment on tentative
 5                  findings, except in those circumstances in which it is necessary to take
6                   immediate action;
 7            f.    communicate with the complainant in writing regarding the status of
 8                  the complaint, investigation, results of the investigation and any
 9                  remedial action taken, consistent with the privacy interests of other
10                  employees; and
11            g.    track investigations and maintain written records of all investigatory
12                  steps, any findings or conclusions of the investigation and any remedial
13                  actions taken.
14      3.    The internal complaint procedure shall NOT require that the complainant:
15            a.    confront his or her harasser;
16            b.    file an internal complaint instead of an external complaint; or,
17            c.    initiate the complaint process only by submitting a written complaint.
18      4.    For each complainant, Defendant shall confidentially follow-up every three
19            months, six months, and twelve months after final resolution of the
20            complainant's complaint to inquire whether the complainant believes that he
21            or she has been further harassed and/or retaliated against, and, if necessary,
22            Defendant shall investigate any allegations of retaliation.
23       5.   Defendant's management shall have an open-door policy and shall be easily
24            accessible to the employees. Defendant shall maintain a complaint hotline to
25            received complaints 24 hours per day.
26       6.   The Monitor shall track all complaints filed under the revised internal
27            complaint procedures and retain records regarding investigation and
28            resolution of all such complaints, including but not limited to those complaints

                                              16
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1015 Page 17 of 26




 1             made through the hotline. The Monitor shall also ensure that Defendant
2              publicizes the revised internal complaint procedures, and shall monitor
3              Defendant's investigation and resolution of any complaints.
4         7.   For the term of the Decree, Defendant's complaint procedures shall include
 5              that requirement of retaining all records, documents, and information
6               specified in infra Section X.K (Recordkeeping) and X.L (Reporting) for each
7               complaint and investigation.
 8        8.    Defendant's complaint and investigation procedure shall contain a
 9              requirement of tracking employees subject to one or more complaints and/or
10              identified through an investigation as a potential repeat perpetrator of
11              discrimination, harassment, or retaliation.
12   G.   Establishment and Dissemination of Toll Free Hotline
13        1.    Within (sixty) 60 days of Resuming Operations, Defendant shall establish a
14              toll-free hotline that is available for calls from Defendant's employees twenty-
15              four (24) hours a day, seven (7) days a week. Defendant may use a third-party
16              vendor for the Hotline.
17        2.    Defendant shall bear all costs associated with establishing and monitoring the
18              hotline and/or the costs of using a third-party vendor for the hotline.
19        3.    Defendant shall track all calls made to the hotline during the terms of the
20              Decree. The Monitor shall have access to all tracking records and/or call logs
21              and direct access to the calls received on the hotline as deemed necessary by
22              the Monitor.
23        4.    Defendant      shall disseminate information about the hotline to all of its
24              employees during the term of the Decree, with such dissemination to come in
25              three forms: (a) posting it in the employee break room or other area of each
26              of Defendant's locations used for posting notices that is frequented by
27              employees; (b) including it in the Policy described in Sections X.D and X.E;
28              and (c) through Defendant's training.

                                                 17
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1016 Page 18 of 26




 1   H.    Dissemination ofEEOC's Toll-Free Telephone Number
2          Beginning sixty ( 60) days after Resuming Operations, Defendant shall disseminate
3    information about the EEOC's general toll-free number of (800) 669-4000 to all
4    employees, with such dissemination to come in three forms: (1) posting it in the employee
5    break room or other area of each of Defendant's locations used for posting notices that is
6    frequented by employees; (2) including it in the Policy described in Sections X.D and X.E;
7    and, (3) through Defendant's training.
 8   I.    Posting of Notice of Consent Decree and Settlement
 9         Within sixty (60) days of Resuming Operations and for the duration of the Decree,
10   Defendant shall ensure that it has posted the Notice of Consent Decree and Settlement
11   (attached to this Decree as Attachment A) in a conspicuous place at all of Defendant's
12   locations. The notice shall remain posted for the duration of the Decree.
13   J.    Equal Employment Opportunity Training
14        1.     Non-Managerial Employees
15               Within ninety (90) days of Resuming Operations and annually thereafter
16                during the term of the Decree, Defendant shall provide training lasting at least
17               two (2) hours in duration to all its non-management employees. The training
18                shall be provided by the Monitor. The training shall be conducted in a
19                language the employees understand and shall cover Defendant's Policy,
20                Defendant's    complaint    process,    including   how     sexual   harassment,
21                discrimination, and/or retaliation complaints should be filed and processed, as
22                well as the anti-retaliation protections that employees are entitled to when they
23                report or assist in reporting Title VII violations. and the federal laws regarding
24                employment discrimination with a particular emphasis on what constitutes
25                sexual harassment/discriminatio n and protected activities for the purpose of
26                retaliation under Title VII. The training shall be in person and have interactive
27                components. All persons required to attend such training shall verify their
28                attendance in writing.

                                                   18
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1017 Page 19 of 26




 1            Within ninety (90) days of the hire date of any non-managerial employee hired
2             after the annual training but within the term of the Decree, Defendant shall
3             provide a live and interactive training of at least one ( 1) hour duration. The
4             training shall be in a language the employee understands and shall cover all
5             topics described above with respect to the annual training.         All persons
6             required to attend such training shall verify their attendance in writing.
7       2.    Managerial, Supervisor, and Human Resources Personnel
 8            Within ninety (90) days of Resuming Operations and annually thereafter
 9            during the term of the Decree, Defendant shall provide training to its
10            managers, supervisors, and human resources personnel. The training shall be
11            at least two (2) hours in duration and be in a language the employees attending
12            the training understand. The training shall be live and interactive and shall be
13            provided by the Monitor.
14            The training shall cover Defendant's Policy, Defendant's complaint process,
15            including how sexual harassment,           discrimination, and/or retaliation
16            complaints should be filed and processed, as well as the anti-retaliation
17            protections that employees are entitled to when they report or assist in
18            reporting Title VII violations; and the federal laws regarding employment
19            discrimination with a particular emphasis on what constitutes sexual
20            harassment/ discrimination and protected activities for the purpose of
21            retaliation under Title VIL
22            In addition, the training shall cover their obligations and responsibilities under
23            Defendant's Policy and Defendant's complaint process and procedures as well
24            as the procedures and steps they shall take in responding to incidents of sexual
25            harassment, discrimination, and/or retaliation of which they become aware.
26            If any managerial employee, supervisor, or member of human resources
27            personnel is unable to attend the scheduled training, Defendant shall provide
28            a live and interactive training lasting at least two (2) hours at an alternative

                                               19
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1018 Page 20 of 26




 1               session within sixty (60) days of the initial training. The training shall be in a
2                language the employee understands and shall cover all topics covered at the
3                annual managerial employee training.
4                Within sixty (60) days of the hire date of any managerial employee hired after
 5               the annual training but within the term of the Decree, Defendant shall provide
6                a live and interactive training of at least two (2) hours in duration. The training
7                shall be in a language the employee understands and shall cover all topics
 8               covered at the annual managerial employee training.
9                All persons required to attend training shall verify their attendance in writing.
10         3.    Verification of Training
11               The EEOC shall have the right to attend the training described in the Decree
12               and to review training materials.
13               Thirty (30) days prior to the occurrence of any training mentioned above,
14               Defendant shall submit all training materials for the EEOC's review of the
15               training materials and Defendant shall work with the EEOC to effectuate any
16               modifications proposed by the EEOC to the training materials.
17   K.    Record Keeping
18         Within thirty (30) days of Resuming Operations, Defendant shall establish a record-
19   keeping procedure that provides for the centralized tracking of harassment, discrimination,
20   and retaliation complaints as well as the monitoring of such complaints, including the
21   identities and the job titles of the parties involved. The records to be maintained shall
22   include:
23         1.     all documents generated pertaining to Defendant's Decree compliance;
24          2.    all documents generated in connection with any complaint, any investigation
25                into the complaint, and/or any resolution of any complaint of harassment,
26                discrimination, and/or retaliation for the duration of the Decree and the
27                identities and job titles of the parties involved -- the complaint description
28                shall include:

                                                   20
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1019 Page 21 of 26




 1            a.    The names and job titles of the individuals alleging harassment,
2                   discrimination, and/or retaliation;
3             b.    The nature of the complaint;
4             c.    The names and job titles of the alleged perpetrators of harassment,
 5                  discrimination, or retaliation, and whether the alleged perpetrator has
6                   been the subject of any previous complaints of harassment,
7                   discrimination, or retaliation;
 8            d.    If the alleged perpetrators have been the subject of any prior
9                   complaints, the outcome of any prior investigations or status of any
10                  ongoing investigation;
11            e.    The dates of the alleged harassment, discrimination, or retaliation, and
12                  the date the complaint was made;
13            f.    A summary of the investigation;
14            g.    A summary of how the complaint was resolved; and,
15            h.    The name and title of the individual( s) who investigated the
16                  complaint;
17       3.   all documents verifying the occurrence of all training sessions and names and
18            positions of all attendees for each session as required under this Decree;
19       4.   all documents generated in connection with the monitoring, counseling, or
20            disciplining of employees who were determined to have engaged in behavior
21            that may amount to sexual harassment, discrimination, and/or retaliation;
22       5.   all documents generated in connection with confidential follow-up inquiries
23            into whether any complainant believes he or she has been sexually harassed,
24            discriminated, and/ or retaliated against;
25       6.   all signed and dated forms acknowledging employees' receipt of Defendant's
26            revised Policy;
27       7.   all documents pertaining to any complaints of harassment, discrimination,
28            and/or retaliation to enable the Monitor to identify any repeat offenders and

                                               21
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1020 Page 22 of 26




 1                members of management who repeatedly fail to prevent and correct
2                 harassment, discrimination, and/or retaliation; and
3          8.            All documents generated in connection with the EEO Compliance
4    Audits performed pursuant to Section X.C of this Decree.Defendant shall make such
 5   records available for the EEOC's inspection within ten(l0) days of the EEOC's written
6    request.
 7   L.    Reporting

 8         Within one hundred fifty ( 150) days after Resuming Operations and semi-annually
 9   thereafter throughout the term of the Decrees, Defendant shall submit to the EEOC an
10   initial report containing:

11         1.     A copy of Defendant's revised Policy, including the final complaint
12                procedures;
13         2.     A summary of the procedures and record-keeping methods developed with
14                the Monitor for centralized tracking of discrimination, harassment, and
15                retaliation complaints and monitoring of such complaints;
16         3.     A description of all prior sexual harassment, discrimination, and retaliation
17                complaints (for the initial report, this shall include all complaints made from
18                the Date Operations were resumed to the date of the initial report' for the
19                subsequent reports, this shall include all complaints made after the
20                submission of the immediately preceding report), the complaint description
21                shall include:
22                a.     The names and job titles of the individuals alleging harassment,
23                       discrimination, and/or retaliation;
24                b.     The nature of the complaint;
25                 c.    The names and job titles of the alleged perpetrators of harassment,
26                        discrimination, or retaliation, and whether the alleged perpetrator has
27                       been the subject of any previous complaints of harassment,
28                        discrimination, or retaliation;

                                                    22
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1021 Page 23 of 26




 1             d. ·   If the alleged perpetrators have been the subject of any prior
2                     complaints, the outcome of any prior investigations or status of any
3                     ongoing investigation;
4              e.     The dates of the alleged harassment, discrimination, or retaliation, and
5                     the date the complaint was made;
6              f.     A summary of the investigation;
7              g.     A summary of how the complaint was resolved; and,
 8             h.     The name and title of the individual(s) who investigated the
9                     complaint.
10      4.     The attendance lists of all attendees for all training sessions required under
11             this Decree that have occurred since the Effective date or the immediately
12             preceding report;
13       5.    Acknowledgem ent of receipt of the Policy for all employees hired since the
14             Effective date or the immediately preceding report;
15       6.    Verification that the Notice of Consent Decree and Policy continue to be
16             posted in a conspicuous place accessible to all employees;
17       7.    The status of Defendant's compliance with the terms of the Decree;
18       8.    Whether any portion of Defendant's policies and procedures regarding
19             discrimination, harassment, and retaliation have been revised since the
20             previous report, including a copy of the revised policies or procedures;
21       9.    A summary of the results of the EEO Compliance Audits performed
22             pursuant to Section X.C of this Decree that specifically outlines the locations
23             visited, what was observed, who was interviewed, and what action was
24             taken; and,
25       10.   A summary of the Monitor's recommendations to improve Defendant's
26             response to complaints and changes to Defendant's mechanisms to prevent
27             and correct such complaints of discrimination, harassment, and/or
28             retaliation.

                                                23
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1022 Page 24 of 26




1 XI.       MISCELLANEOUS PROVISIONS
2    A.     If Defendant Resumes Operations during the term of this Decree, Defendant shall
3    provide any potential successor-in-interest with a copy of this Decree within a reasonable
4    time at least 30 days prior to the execution of any agreement for acquisition or
5    assumption of control, or any other material change in corporate structure. Defendant
6    shall simultaneously inform the EEOC of any such agreement for acquisition, assumption
7    of control, or other material change in corporate structure and inform of the EEOC when
 8   it has transferred operational control to any successor in interest.
9    B.     During the term of this Decree, Defendant shall assure that each of its owners,
10   officers, managers, supervisors, and human resources personnel are aware of any term( s)
11   of this Decree which may be related to his/her job duties.
12   C.     Unless otherwise stated, all notices, reports and correspondence required under this
13   Decree shall be delivered to the attention of Anna Y. Park, Regional Attorney, U.S. Equal
14   Employment Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles,
15   California, 90012; facsimile number (213) 894-1301.
16   D.      This Decree may be signed in counterparts. A facsimile signature shall have the
17   same force and effect of an original signature or copy thereof.
18   XII. COSTS AND ATTORNEYS' FEES
19        Defendant shall bear all costs associated with the administration and implementation
20   of their obligations under this Decree, including, but not limited to, the distribution of the
21   settlement money as well as any costs associated with the Monitor.
22        Each party shall bear its own costs of suit and attorneys' fees.
23                                 [signatures follow on next page]
24
25
26
27
28

                                                    24
-   Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1023 Page 25 of 26




                   Both Parties, through the undersigned, respectfully apply for and consent to the
          2 entry of this Decree and Order.
          3                                               Respectfully submitted,
          4
          5                                               U.S. EQUAL EMPLOYMENT
                                                          OPPORTIJNJTY COMMISSION
          6
          7

          8   Dated:   \ \ /     lq     f\   1            By:_....__~_......,
                                                          Anna Y. Park, R·-,,..eg""""··-_=a1 Att
          9
                                                          anna.park@ecoc.g ov
         10                                               Attorney for Plaintiff EEOC
         11
         12                                               THE I--IAi~OVER LAW FIRM
         13
         14
                                                                (J          ~   ._,   rY
         15
              DATE:    I   l/1 'j/i /                     By:     );flyµ_       l) ,. ;'far;~"- -/
         16                                               JimtD. Newman
         17                                               jnewman@hanovcr.com
                                                          Attorneys for Defendant Fairbanks Ranch
         18                                               Country Club, Inc.
         19
                                                          PAJRBANKS RANCH COUNTRY CLUB,
         20                                               INC...---..
         21                                                   (                         /-·-
         22 DATE: \\ ) \      5) \r\                      By~--- ( -
         23                                               Stephen Foster President of the Board o,f
                                                          Directors Qf the Dissolved California
         24                                               Domestic Non-Profit Corporation
         25
         26
         27
         28

                                                         25
 Case 3:18-cv-01853-W-AGS Document 64 Filed 12/02/19 PageID.1024 Page 26 of 26




 1                                             ORDER
2
3          GOOD CAUSE APPEARING:
4          The Court hereby finds that the settlement described herein is reasonable and has
5    been entered into by the Parties in good faith. The Court further finds that compliance
6    with all provisions of the foregoing Consent Decree is fair, adequate and reasonable. The
7    Court hereby retains jurisdiction for the term of the foregoing Consent Decree, and the
 8   provisions thereof are hereby approved.
9
10         IT IS SO ORDERED.
11
12
13

14   DATE:    11h1!1f
15                                                HON. T  MAS J. WHELAN
16                                                UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                  26
